IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                          _____________________

                               No. 99-41256
                             Summary Calendar
                          _____________________

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

TRENNIS TREMAINE CHARGOIS,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                     USDC No. 1-99-CR-39-ALL
_________________________________________________________________
                         August 15, 2000

Before JOLLY, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Trennis Tremaine Chargois appeals his conviction following a

trial by jury of possession with intent to distribute cocaine base.

     Chargois    argues    that   the   testimony   of   a   confidential

government informant who participated in a controlled purchase of

cocaine base was insufficient to support his conviction because

that testimony was unreliable. The credibility of the confidential

informant’s testimony is a question solely for the jury.              See

United States v. Millsaps, 157 F.3d 989, 994 (5th Cir. 1998).           A

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
confidential informant’s testimony is thus sufficient to support a

conviction unless it is incredible or otherwise insubstantial on

its face.    See United States v. Gadison, 8 F.3d 186, 190 (5th Cir.

1993).     We nevertheless need to review this conviction for plain

error only as Chargois failed to move for a judgment of acquittal

at either the close of the government’s case-in-chief or after the

close of the evidence portion of the trial.                     United States v.

Parker, 133 F.3d 322, 328 (5th Cir.), cert. denied, 523 U.S. 1142

(1998).      A conviction may be reversed under the plain error

standard only if it resulted in a manifest miscarriage of justice.

Id.

      The testimony of the informant was not the only evidence

introduced    at   the   trial.         His       testimony   was     supported   and

corroborated by the testimony of a police officer and audio tapes.

Chargois    has    not   shown       that       the   informant's    testimony    was

incredible or otherwise insubstantial on its face or that his

conviction    resulted    in     a    manifest        miscarriage     of   justice.

Gadison, 8 F.3d at 190; Parker, 133 F.3d at 328.                    Accordingly, he

has failed to demonstrate error, plain or otherwise.

      The judgment of the district court is

                                                                    A F F I R M E D.




                                            2